Name: Council Regulation (EEC) No 1981/82 of 19 July 1982 drawing up the list of Community regions, in which production aid for hops is granted only to recognized producer groups
 Type: Regulation
 Subject Matter: regions and regional policy;  agricultural policy;  plant product;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31982R1981Council Regulation (EEC) No 1981/82 of 19 July 1982 drawing up the list of Community regions, in which production aid for hops is granted only to recognized producer groups Official Journal L 215 , 23/07/1982 P. 0003 - 0004 Finnish special edition: Chapter 3 Volume 15 P. 0113 Spanish special edition: Chapter 03 Volume 25 P. 0326 Swedish special edition: Chapter 3 Volume 15 P. 0113 Portuguese special edition Chapter 03 Volume 25 P. 0326 *****COUNCIL REGULATION (EEC) No 1981/82 of 19 July 1982 drawing up the list of Community regions, in which production aid for hops is granted only to recognized producer groups THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (1), as last amended by the 1979 Act of Accession, and in particular Article 12 (4) thereof, Having regard to the proposal from the Commission, Whereas Article 12 of Regulation (EEC) No 1696/71 provides for the possibility of granting in certain regions of the Community, production aid only to those recognized producer groups which are capable of ensuring that their members receive a fair income and of achieving rational management of supply; whereas a list of the regions in which these conditions are fulfilled is to be drawn up on the basis of communications from the Member States concerned; Whereas by Regulation (EEC) No 593/79 (2) the Council drew up a list of these regions; Whereas, since the entry into force of Regulation (EEC) No 593/79, an examination of the information supplied by the United Kingdom establishes that a new region fulfils these conditions as from the 1982 harvest; whereas, consequently, the list of regions in which production aid for hops is granted only to recognized producer associations needs to be altered; whereas, in order to do this, and for the sake of clarity, Regulation (EEC) No 593/79 should be replaced by this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The list of Community regions in which only recognized hop producer groups are eligible for the production aid provided for in Article 12 of Regulation (EEC) No 1696/71 is set out in the Annex. This list shall be valid as from the 1981 harvest for all the indicated regions with the exception of England in respect of which it shall be valid as from the 1982 harvest. Article 2 Regulation (EEC) No 593/79 is hereby repealed. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1982. For the Council The President B. WESTH (1) OJ No L 175, 4. 8. 1971, p. 1. (2) OJ No L 78, 30. 3. 1979, p. 7. ANNEX List of regions Bayern Baden-Wuerttemberg Rheinland-Pfalz Ireland Alsace England